DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 7/27/2021 with respect to claims 1-24, have been considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the new references of Beato (US PGPUB 2014/0368891 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 9-13, 17-18, and 21-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltoni (WIPO Publication No. 2015/028978 A1) and further in view of Beato (US PGPUB 2014/0368891 A1).

As per claim 1, Maltoni discloses a method of recognizing a state of an electrical device (Maltoni, page 1, lines 5-9), comprising: 
obtaining an image of the electrical device in a field (Maltoni, Figs. 1:15, and Fig. 3, shows an image of electrical panel), wherein the electrical device is disposed on a plane of a predefined polygon in the field (Maltoni, page 5, lines 1-9 and page 14, lines 6-14); 
obtaining an original appearance image of the electrical device in the field by recovering the predefined polygon in the image to an original appearance of the predefined polygon (Maltoni, page 14, line 15-page 15, line 1); and 
determining the state of the electrical device based on the original appearance image of the electrical device in the field (Maltoni, page 15, lines 11-16),
wherein obtaining the original appearance image of the electrical device comprises: Maltoni does not explicitly disclose determining coordinates of vertices of the predefined polygon in the image; determining a perspective transformation matrix based on coordinates of the vertices of the predefined polygon in the field and the determined coordinates of the vertices of the predefined polygon in the image; and obtaining the original appearance image of the electrical device in the field based on the perspective transformation matrix.
However above steps are simple mathematical calculations well known in the art of image processing for instance Beato discloses determining coordinates of vertices of the predefined polygon in the image (Beato, paragraph 59, discloses “the perspective 
determining a perspective transformation matrix based on coordinates of the vertices of the predefined polygon in the field and the determined coordinates of the vertices of the predefined polygon in the image (Beato, Fig. 3:200:290, and paragraphs 59-61); and 
obtaining the original appearance image (of the electrical device) in the field based on the perspective transformation matrix (Beato, Fig. 3:200:290, and paragraph 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maltoni teachings by generating original image, as taught by Beato.
The motivation would be to provide an improved image processing by reducing the memory requirements and increasing the computational efficiency (paragraphs 11 and 37), as taught by Beato.

As per claim 2, Maltoni in view of Beato further discloses the method of claim 1, wherein the predefined polygon is a rectangle comprising vertices with known coordinates (Maltoni, page 4, lines 16-20, and Fig. 4).

As per claim 3, Maltoni in view of Beato further discloses the method of claim 1, wherein the field comprises at least one of: a visual frame having a shape of the 

As per claim 4, Maltoni in view of Beato further discloses the method of claim 1, wherein the electrical device is disposed inside the predefined polygon (Maltoni, page 12, line 11-page 15, line 10).

As per claim 5, Maltoni in view of Beato further discloses the method of claim 1, further comprising: 
receiving a selection of the electrical device in the original appearance image to determine a position of the electrical device in the original appearance image as a predefined position of the electrical device (Maltoni, page 13, line 11-page 15, line 10), and determining a first characteristic image associated with the electrical device in a first state (Maltoni, page 15, line 1-21, and page 16, lines 1-15); and 
in response to a change in the state of the electrical device from the first state to a second state (Maltoni, page 15, lines 15-20), obtaining a second original appearance image and determining a second characteristic image associated with the electrical device in the second state (Maltoni, page 13, line 11-page 15, line 10).

As per claim 9, Maltoni discloses an apparatus for recognizing a state of an electrical device (Maltoni, Figs. 1-4), comprising: 
an image capture device configured to obtain an image of the electrical device in a field (Maltoni, Figs. 1:15, smart phone which includes digital camera and Fig. 3, shows an 
a processing device (Maltoni, Figs. 1:15) configured to: For rest of claim limitations please see the analysis of claim 1.

As per claim 10, please see the analysis of claim 2.

As per claim 11, please see the analysis of claim 3.

As per claim 12, please see the analysis of claim 4.

As per claim 13, please see the analysis of claim 5.

As per claim 17, Maltoni discloses device for recognizing a state of an electrical device (Maltoni, Fig. 1-4), comprising: 
a processing unit (Maltoni, Fig. 1:15); and 
a memory coupled to the processing unit (Maltoni, Fig. 1:17) and including instructions stored thereon, the instructions, when executed by the processing unit (Maltoni, page 8, lines 21-page 9, lines 1-4), causing the device to perform acts comprising: For rest of claim limitations please see the analysis of claim 1.

As per claim 18, please see the analysis of claim 5.

As per claim 21, Maltoni discloses a mom-transitory computer-readable storage medium having instructions stored thereon, the instructions, when executed by a computing device (Maltoni, Fig. 1:14), cause the computing device to perform acts comprising: 
For rest of claim limitations please see the analysis of claim 1.

As per claim 22, please see the analysis of claim 5.


Claims 6-8, 14-16, 19-20 and 23-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltoni (WIPO Publication No. 2015/028978 A1) and further in view of Beato (US PGPUB 2014/0368891 A1) and further in view of Gur (US PGPUB 2007/0236366 A1).

As per claim 6, Maltoni in view of Beato further discloses the method of claim 5, wherein the state of the electrical device has an analog characteristic (Maltoni, page 14, lines 15-22), and Maltoni in view of Beato does not explicitly disclose the first and second states correspond to first and second values of the analog characteristic of the electrical device, and the change in the state of the electrical device has a predefined relationship with the first and second values.
Gur discloses the first and second states correspond to first and second values of the analog characteristic of the electrical device (Gur, paragraphs 23-26, discloses “wherein each said image element of the at least portion of said first image is relocated in said R-.theta.  image to a position with respect to a first axis and a second axis according to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maltoni in view of Beato teachings by determining analog characteristics of device, as taught by Gur.
The motivation would be to provide a system with reduced amount of processing of image (paragraph 213), as taught by Gur.

As per claim 7, Maltoni in view of Beato further discloses the method of claim 1, wherein the state of the electrical device has a digital characteristic (Maltoni, page 13, lines 21-22), and Maltoni in view of Beato does not explicitly disclose wherein determining the state of the electrical device comprises: obtaining a predefined position and a characteristic image of the electrical device and a state corresponding to the characteristic image; 
searching, in the original appearance image, an area matching the characteristic image based on the predefined position; and 
determining the state of the electrical device based on the state corresponding to the characteristic image.
Gur discloses wherein determining the state of the electrical device comprises: obtaining a predefined position and a characteristic image of the electrical device and a state corresponding to the characteristic image (Gur, paragraphs 211, 219 and 225, discloses “Typically, such a part 112 comprises the region of interest (ROI) for the 
searching, in the original appearance image, an area matching the characteristic image based on the predefined position (Gur, paragraphs 198 and 293, discloses “The geometrical form of the polynomial P(x, y) may then be compared with the actual shape of the instrument (typically a circle) by matching corresponding points between the polynomial curve and the actual shape”); and 
determining the state of the electrical device based on the state corresponding to the characteristic image (Gur, paragraphs 219 and 228).
It would have been obvious to one of ordinary skill in the artbefroe the effective filing date of the claimed invention  to modify Maltoni in view of Beato teachings by determining digital characteristics of device, as taught by Gur.
The motivation would be to provide a system with reduced amount of processing of image (paragraph 213), as taught by Gur.

As per claim 8, Maltoni in view of Beato further discloses the method of claim 1, wherein the state of the electrical device has an analog characteristic (Maltoni, page 14, lines 15-22), and Maltoni in view of Beato does not explicitly discloses wherein determining the state of the electrical device comprises: obtaining a predefined position and a plurality of characteristic images of the electrical device, and a plurality of states corresponding to the plurality of characteristic images respectively, wherein the plurality 
Gur discloses wherein determining the state of the electrical device comprises: obtaining a predefined position and a plurality of characteristic images of the electrical device (Gur, paragraphs 23-26, discloses “wherein each said image element of the at least portion of said first image is relocated in said R-.theta.  image to a position with respect to a first axis and a second axis according to the radius (R) and angular disposition (.theta.)”), and a plurality of states corresponding to the plurality of characteristic images respectively (Gur, paragraphs 219 and 228), wherein the plurality of states correspond to a plurality of values of the analog characteristic of the electrical device (Gur, paragraphs 216 and 236); 
searching, in the original appearance image, an area matching the plurality of characteristic images based on the predefined position (Gur, paragraphs 198, 214 and 293); 
recognizing an indicator of the state of the analog characteristic in the area (Gur, paragraphs 23 and 26); and 
determining, based on the indicator of the state of the analog characteristic, the state of the electric device using a predefined relationship between a change in the state of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maltoni in view of Beato teachings by determining analog characteristics of device, as taught by Gur.
The motivation would be to provide a system with reduced amount of processing of image (paragraph 213), as taught by Gur.

As per claim 14, please see the analysis of claim 6.

As per claim 15, please see the analysis of claim 7.

As per claim 16, please see the analysis of claim 8.

As per claim 19, please see the analysis of claim 7.

As per claim 20, please see the analysis of claim 8.

As per claim 23, please see the analysis of claim 7.

As per claim 24, please see the analysis of claim 8.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED HAIDER/Primary Examiner, Art Unit 2633